t c memo united_states tax_court steven t waltner petitioner v commissioner of internal revenue respondent docket no 21953-12l filed date steven t waltner pro_se michael w lloyd for respondent memorandum opinion buch judge this case began as a collection proceeding in which steven waltner challenged the internal revenue service’s efforts to collect a frivolous tax submissions penalty that issue is no longer before us on date mr waltner mailed full payment of the underlying liability plus interest to the irs thus rendering the issues relating to the collection of that liability moot while the case was pending however each party filed a motion asking the court to impose sanctions against the other under sec_6673 but for those motions the court could have dismissed this case as moot and the court informed the parties of this mr waltner unconditionally withdrew his motion but in doing so he restated his view that respondent’s conduct merits sanctions and further noted that the court may impose sanctions on a party sua sponte implying that the court should do so notwithstanding that mr waltner had withdrawn his motion in contrast respondent was not willing to withdraw his motion we are left to sort out whether either party should be sanctioned background mr waltner’s tax_return in date mr waltner and his wife sarah v waltner submitted a joint form_1040 u s individual_income_tax_return for to the irs on the form_1040 the waltners reported zero wages an ira distribution of over dollar_figure a student_loan_interest_deduction and a home mortgage interest_deduction of over dollar_figure all of which resulted in zero tax_liability the waltners each listed their unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure occupation as private-sector worker and they claimed a refund of over dollar_figure along with the form_1040 mr waltner submitted three forms substitute for form_w-2 substitute w-2 each reporting zero wages but simultaneously reporting taxes withheld also each substitute w-2 states that he determined that he received zero wages on the basis of p ersonal knowledge and records provided by the company listed as ‘payer’ on line and with respect to the efforts he made to obtain a corrected form_w-2 wage and tax statement he stated none mr waltner also submitted a correcting form 1099-b proceeds from broker and barter_exchange transactions which he altered by inserting the word corrected and replacing the amount of gross_proceeds of over dollar_figure with zero at the bottom of the form 1099-b mr waltner included the following statement this correcting form 1099-b is submitted to rebut a document known to have been submitted by the party identified above as ‘payer’ and ‘broker’ which erroneously alleged a payment to the party identified above as ‘steve t waltner’ of ‘gross proceeds’ in connection with a ‘trade or business ’ under penalty of perjury i declare that i have the requested refund included federal_income_tax social_security_tax and medicare_tax withheld from mr waltner’s three jobs and withheld federal_income_tax from a retirement_plan the complete title of this form is substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc examined this statement and to the best of my knowledge and belief it is true correct and complete the frivolous tax submissions penalty three companies filed forms w-2 for mr waltner reporting total wages of over dollar_figure and those forms w-2 also reported taxes withheld consistent with what mr waltner reported on his substitute w-2s the only substantive difference between the forms w-2 submitted by the third parties and the substitute w-2s is that mr waltner reported zero wages in date the irs sent the waltners a letter informing them that the return that they had filed and on which they had reported zero wages represented a frivolous position and offering them days within which to submit a corrected return otherwise the irs would impose a dollar_figure frivolous submission penalty under sec_6702 the waltners did not submit a corrected return and respondent assessed a dollar_figure penalty and issued to mr waltner a notice of penalty charge informing him of the assessed penalty the collection proceeding before the irs respondent issued a notice_of_intent_to_levy to mr waltner to collect the sec_6702 penalty mr waltner requested a hearing and submitted a 49-page fax to the appeals officer who held the collection_due_process cdp hearing the 49-page submission included a summary of mr waltner’s position that he is not liable for the sec_6702 penalty and a 9-page declaration wherein he states that before date i was very ignorant of the tax laws and assumed that all terms used by the irs had their common meanings and that all earnings were taxable without exception i have become increasingly more educated regarding these matters and seek to adhere to the rule_of law in my affairs with the irs with respect to being liable for the income_tax he declared he was not an officer employee or elected official of the united_states a state or any political_subdivision thereof or the district of columbia or any agency_or_instrumentality of any one or more of the foregoing he was never an officer of a corporation did not receive any wages from any source did not work for or receive any pay from an employer or american_employer was not engaged in employment was not an employee was not engaged in self-employment was not engaged in a trade_or_business ie i have never performed the functions of any public_office was not a citizen or resident of the district of columbia or any territory or possession_of_the_united_states was never incorporated in washington d c or worked for any company who incorporated in washington d c and was not a governmental_unit or agency_or_instrumentality thereof or a united_states_person with respect to the information returns filed by third parties he stated n one of the payers for whom i worked in were engaged in activities effectively connected to a trade_or_business none was a federal_agency federal instrumentality or federal or federally-controlled corporation and none paid me wages subject_to reporting however s ome of these payers retained money from my non-wage pay and paid it over to the irs as ‘withholding’ for federal income and employment payroll_taxes during the cdp hearing the appeals officer informed mr waltner that many of the arguments in his faxed submission were frivolous and that he would not consider them mr waltner did not provide a form 433-a collection information statement and the appeals officer was unable to determine whether he was eligible for a collection alternative respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy to mr waltner the proceedings before this court among the errors assigned to respondent in the petition mr waltner alleged respondent had erroneously determined that mr waltner was subject_to a the complete title of this form is collection information statement for wage earners and self-employed individuals sec_6702 penalty despite his assertion that he is not among the class of persons enumerated in sec_6671 further mr waltner alleged that respondent had failed to verify at the cdp hearing whether mr waltner was among the limited class of people subject_to tax upon which levy by distraint could be made which he alleged he was not mr waltner then filed an amended petition from which he omitted those frivolous arguments during the five months between the issuance of the notice of trial and the trial date the parties filed motions some of which were supplemented and many of which required responses competing requests for admissions and supplemental requests for admissions and various other documents all of which resulted in the court’s issuing no less than orders the number of documents filed illustrates the lack of cooperation by the parties and to some extent also indicates acrimony between them respondent made repeated attempts to elicit overly broad admissions regarding facts and documents related to other years and to nonparties that have no bearing on the year in issue or the penalty at issue in this case for his part mr waltner refused to stipulate many relevant facts and objected to being compelled to answer interrogatories and produce documents while he simultaneously requested that the court compel respondent to answer irrelevant interrogatories and produce irrelevant documents we address the various filings by category below admissions mr waltner filed a request for admissions a supplemental request for admissions and a motion to review respondent’s responses to each on date the court issued a 39-page order reviewing the requests for admissions and the supplemental requests for admissions and respondent’s responses the court found many of mr waltner’s requests improper because they called for legal conclusions posed hypothetical questions or asked for information not relevant to the frivolous tax submissions penalty for the court also found many of respondent’s responses inadequate because respondent attempted to provide documents in lieu of admitting or denying some of the requests respondent denied for lack of information whether certain exhibits appended to the requests were copies of those in mr waltner’s administrative file when respondent presumably had the administrative file to verify those exhibits and respondent denied for lack of knowledge or information what certain codes in mr waltner’s transcript meant when respondent was the one who created those very codes the november order directed respondent to file revised responses for those the court found inadequate on date respondent filed revised responses conforming to the court’s order respondent filed a 993-page request for admissions including separate paragraphs and appended exhibits mr waltner filed a motion for a protective_order staying discovery and respondent filed a notice of objection to mr waltner’s motion by order dated date the court granted mr waltner’s motion for protective_order in part relieving mr waltner of responding to some requests and denied the motion in part requiring him to respond to others the court reviewed respondent’s requests for admissions and found that some requests were irrelevant to the court’s inquiry regarding properties sold after the year in issue and information regarding sarah v waltner not related to and that others related to matters of public record various district_court court_of_appeals state superior court and the u s court of federal claims cases involving the waltners and criminal court proceedings against peter and doreen hendrickson although the court ordered mr waltner to respond to some of the requests for admissions when he responded he renewed his objections and failed to admit or deny several requests and as discussed below for those requests to which mr waltner responded and denied some of those denials were not in good_faith stipulations less than one month after mr waltner’s requests for admissions were served he filed a motion_to_compel_stipulation and for an order to show cause why proposed facts and evidence should not be accepted as established under rule f mr waltner alleged that respondent was refusing to stipulate and provided his proposed stipulations the court granted mr waltner’s motion and issued an order to show cause under rule f respondent filed a response alleging that mr waltner’s motion should be denied because mr waltner was refusing to stipulate facts such as his earnings and the cdp administrative file and that many of the proposed stipulations were already covered by mr waltner’s requests for admissions the response also included respondent’s responses to mr waltner’s proposed stipulations and so the order to show cause was discharged discovery respondent filed a motion to compel responses to interrogatories however respondent supplemented his motion when he received mr waltner’s responses mr waltner filed an objection and because he had in fact responded we treated respondent’s motion to compel as a motion to review the sufficiency of mr waltner’s responses by order dated date the court granted respondent’s motion and directed mr waltner to supplement his responses because mr waltner’s previous responses consisted of nothing but objections--not a single interrogatory was answered for example mr waltner repeatedly objected to interrogatories regarding his earnings from three jobs during because he stated that they were not reasonably calculated to lead to discovery of admissible evidence regarding the sec_6702 penalty rather than answer mr waltner filed a motion for reconsideration of the court’s october order alleging the court had exceeded its authority in requiring responses to the interrogatories and not accepting the objections without answers that motion for reconsideration was denied mr waltner sought an extension of time within which to answer the interrogatories and the court granted his motion however he never responded and instead paid the sec_6702 penalty as discussed more fully below mr waltner filed his own motion to compel responses to interrogatories which he amended and to which respondent filed an objection the court found some of respondent’s responses sufficient however the court found four responses to interrogatories regarding the summary record of assessment insufficient thus the court granted mr waltner’s motion in part and ordered respondent to supplement his responses to those four interrogatories on date respondent supplemented his responses to include sufficient answers to the four interrogatories respondent filed a motion to compel production of documents however respondent supplemented his motion when he received mr waltner’s response mr waltner filed an objection and because he had in fact responded we treated respondent’s motion to compel as a motion to review the sufficiency of mr waltner’s response to the request for production of documents mr waltner’s response consisted of nothing but objections--not a single document was produced the court reviewed respondent’s requests for production and found most of respondent’s requests relevant and not objectionable however some of respondent’s requests were overly broad for example respondent requested documents regarding mortgage applications regardless of year and so we restricted the request to the two years before and after the year at issue because those might lead to the discovery of admissible evidence by order dated date the court granted respondent’s motion in part and ordered mr waltner to supplement his responses rather than answer mr waltner filed a motion for reconsideration of the court’s october order alleging the court had exceeded its authority in requiring responses to the requests for production of documents and not accepting the objections without answers the court denied that motion for reconsideration mr waltner sought an extension of time to respond to the request for production and the court granted that motion however mr waltner never responded and as previously mentioned paid the sec_6702 penalty continuance and consolidation respondent filed the first motion for continuance requesting that this case be continued so that it may be consolidated with a deficiency case involving mr and mrs waltner’s joint_return at docket no mr waltner filed an objection stating that he did not wish to delay this case and that respondent’s motion should be denied because this case concerned only the penalty by order dated date the court denied respondent’s motion to continue because the court was disinclined to consolidate the two cases which was the underlying reason for the motion to continue the court was disinclined to consolidate the cases because the parties to the two cases are not the same and the issues in the two cases were not the same more specifically mrs waltner is not a party to this case but she is a party to the deficiency case and at that time the underlying issue in this case was whether mr waltner had made a frivolous tax submission whereas the deficiency case will require the court to determine the waltners’ underlying tax_liability although it would have been within the sound discretion of the court to consolidate the cases the court gave heavy weight to the fact that it was mr waltner who opposed consolidation in part because he represented that he did not want to delay this case notwithstanding mr waltner’s statement that he did not wish to delay this case in early date he filed his own motion for consolidation of this case with two other cases at docket nos 8726-11l and in stark contrast to the consolidation that respondent had suggested the cases mr waltner proposed to consolidate did not even involve the same years the court denied mr waltner’s motion to consolidate less than a month before trial mr waltner hired an attorney who entered an appearance in this case and who filed a motion to change the place of trial to jacksonville florida at the time of that motion there was no connection in this case to florida apart from mr waltner’s new attorney whose office was in florida the court denied the motion to change the place of trial because it effectively requested a continuance and hiring a new counsel is not ordinarily grounds for a continuance under rule mr waltner’s then attorney also filed a motion for reconsideration of the court’s denial of the motion to change the place of trial which the court also denied the court explained to mr waltner’s then attorney that mr waltner had adamantly opposed continuing his trial as recently as date further the court found the motion to change the place of trial was dilatory and appeared to have been filed solely to accommodate counsel who was retained one month before the scheduled trial--a delay of mr waltner’s own making seven days after mr waltner’s attorney filed an entry of appearance he filed a motion to withdraw as counsel stating that mr waltner did not object to his withdrawal summary_judgment mr waltner filed two motions for summary_judgment each motion stated that there were no genuine issues of material fact because respondent had not proven that mr waltner was liable for the sec_6702 penalty by order dated date the court denied mr waltner’s first motion for summary_judgment the court noted that at the time of the september order there was no evidence in this case there are only allegations of fact made by the parties thus it appears both parties acknowledge that additional facts remain to be discovered with respect to mr waltner’s assertion in his first motion for summary_judgment that he was not a person as defined in sec_6671 we informed him in the september order that this argument has already been rejected by this court and the court_of_appeals to which this case is appealable further we informed mr waltner in the september order that his argument that he was not a person under sec_6671was frivolous and warned him that the court can impose a penalty under sec_6673 if it finds that he instituted or maintained this proceeding primarily for delay or that he took a position that is frivolous or groundless mr waltner filed a motion for reconsideration of the order denying his first motion for summary_judgment arguing among other things that the court had misapprehended the meaning of sec_6671 further mr waltner argued he was entitled to summary_judgment despite the fact that there were disputed facts at the time of the motion the court denied that motion for reconsideration on the same day he filed his motion for reconsideration mr waltner also filed a motion for certification for interlocutory appeal on the question of interpretation of sec_6671 which the court also denied mr waltner’s second motion for summary_judgment incorporated all of his first motion and stated that respondent would be unable to prove that the assessment of the penalty against mr waltner was valid mr waltner then asked see 309_f2d_210 9th cir crites v commissioner tcmemo_2012_267 at the court to take judicial_notice of a press release regarding the discovery of evidence of forgery of the proof offered by the sitting president of the united_states of his eligibility for office mr waltner argued that the president cannot be a competent executive and thus there can be no valid delegation of authority from the president to assess the frivolous_return penalty at issue by order dated date the court denied mr waltner’s second motion fee waiver because we are a court with nationwide jurisdiction and parties are often far from the tax_court courthouse in the district of columbia the court will often hold telephone conferences with parties to assist them in resolving issues such as discovery disputes or to discuss motions filed by one or more of the parties the court often reviews the case file in whole or in part in preparation for a conference call in preparation for such a call a staff person called the number mr waltner had provided on his petition and requested a convenient time for a conference call and a number where mr waltner preferred to be contacted during mr waltner’s return phone call he provided a number that he characterized as his work number the court observed on mr waltner’s fee waiver application that his last job was in the court then noticed that mr waltner had altered the court’s fee waiver form substituting the word job where the original form stated employment substituting pay for salary or wages and substituting company payer for employer the court made no findings based on mr waltner’s off-the-record statement but instead by order dated september the court sought clarification by ordering mr waltner to complete another application_for waiver without altering the form the court did not direct that mr waltner give updated financial information only that he complete the form without altering it or provide the same information requested by the form in some other format in lieu of providing an unaltered form or the requested information mr waltner paid the filing fee thus rendering moot the question of whether he was entitled to a fee waiver as a result the court vacated the september order thus ending the inquiry recusal after the court denied mr waltner’s first motion for summary_judgment and mr waltner paid the filing fee mr waltner filed a motion for recusal of the judge assigned to this case as grounds mr waltner asserted that the judge was biased against him because the court had denied mr waltner’s first motion for summary_judgment without ordering a response and because the court had ordered mr waltner to resubmit his application_for fee waiver without altering the questions or the wording of the form mr waltner also claimed that the court had denied him the ability to appeal the fee waiver issue because the court had vacated the order calling for a new fee waiver application in an order dated date the court explained that once mr waltner paid the filing fee the court was left with three options sanction mr waltner for failing to comply with the court’s september order which had directed him to submit a new unaltered form or the information requested in the unaltered form order mr waltner to comply with the september order or vacate the court’s september order and accept the filing fee the option most favorable to mr waltner was to vacate the september order which is what the court did because there was no basis upon which bias could be found the court denied mr waltner’s motion for recusal sanctions respondent filed a motion for sanctions pursuant to sec_6673 in part on the basis of mr waltner’s response to respondent’s request for admissions that response was filed after the court’s september order which warned mr waltner about his potential liability for sec_6673 penalty respondent alleged that mr waltner had failed to cooperate with respondent to prepare the case for trial and was continuing to assert frivolous positions mr waltner filed a response objecting to respondent’s motion for sanctions asserting instead that r espondent offers no support and none exists for his contention that informing the secretary on a tax form that one works in the private sector and received little or no reportable income is a ‘frivolous’ position meriting penalty this contention is itself frivolous and groundless resulting in a vexatious multiplication of these proceedings mr waltner filed his own motion for sanctions pursuant to sec_6673 he stated that he has no burden to prove that his non-wage earnings were not taxable nor anything else related to the dollar amounts that were reported as income on his return all of which he asserted is irrelevant to the frivolous submission penalty mr waltner also asserted that it is respondent who has multiplied these proceedings by continuing to assert that mr waltner has advanced frivolous arguments and that it is respondent who should be sanctioned motion to dismiss petition without prejudice approximately two weeks before trial mr waltner filed a motion to dismiss his petition without prejudice mr waltner asserted that his motion should be granted on the ground of mootness because he had fully paid the sec_6702 penalty that provided the basis for the proposed collection action at issue mr waltner attached to his motion a copy of an express mail receipt for a mailing to the irs copies of six money orders totaling dollar_figure each with a handwritten note cvpn under protest and a copy of a note stating in payment of penalty plus interest this payment is made under protest this is for penalty assessed on nov against steven t waltner interest_paid as estimated by i r s as of the court could not grant mr waltner’s motion until it determined that respondent had received the money orders and applied them as mr waltner directed moreover the case could not be dismissed while the sec_6673 motions remained unresolved to sort all of this out the court set the motion to dismiss for a hearing at the trial session along with the pending sec_6673 motions at the hearing respondent’s counsel reported that mr waltner’s dollar_figure payment had been misapplied but that he would work to correctly apply the payment as mr waltner had directed on date respondent filed a status report indicating that mr waltner’s dollar_figure payment had been found and was in the process of being applied as directed date hearing by order dated date the court had set both sec_6673 motions for hearing and invited each party to appear or file a rule c statement addressing whether that party wished to withdraw that party’s sec_6673 motion in the light of mr waltner’s payment of the sec_6702 penalty each party submitted a rule c statement mr waltner unconditionally withdrew his motion for sanctions but respondent did not at the hearing the court also gave both parties an opportunity to reconsider whether they wished to withdraw their sec_6673 motions the court offered the parties the option of conditionally withdrawing their motions ie i’ll withdraw mine if you withdraw yours mr waltner confirmed that he wanted to unconditionally withdraw his motion for sanctions and respondent confirmed that he wanted the court to decide his motion discussion this case has occupied an inordinate amount of the court’s time the court could have disposed of the entire matter summarily by reference to crain v commissioner or any number of other cases that stand for the proposition that we need not address frivolous arguments after all mr waltner asserted frivolous 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 774_f2d_932 9th cir 752_f2d_1301 8th cir 751_f2d_116 2d cir aff’g tcmemo_1984_223 136_tc_498 76_tc_1027 aff’d 696_f2d_1234 9th cir myrick v continued arguments and even after the court rejected those arguments and warned him about potential sanctions under sec_6673 he continued to press those arguments the court has taken the time however to address those arguments because mr waltner appears to be perpetuating frivolous positions that have been promoted and encouraged by peter hendrickson’s book cracking the code the fascinating truth about taxation in america indeed it appears not merely that mr waltner’s positions are predicated on that book but that his returns and return_information have been used to promote the frivolous arguments contained in that book consequently a written opinion is warranted judicial opinions are the ‘heart of the common_law system’ and serve as a critical component of what we understand to be the ‘law ’ statutes and regulations provide simply an outline judicial opinions fill in the details by providing the rule_of law the court applied the court’s rationale in applying that law and the underlying facts continued united_states 217_fsupp2d_979 d ariz aff’d 70_fedappx_956 9th cir martha j dragich will the federal courts of appeals perish if they publish or does the declining use of opinions to explain and justify judicial decisions pose a greater threat am u l rev citations omitted judicial opinions serve many purposes they assist attorneys in advising clients and preparing cases they provide the lower court’s rationale when the appellate court must evaluate its decision they inform the public of the court’s analysis and they establish clear and articulate rules for the future it is with these purposes in mind that we address whether mr waltner’s conduct merits sanctions while addressing the underlying frivolous positions upon which he relies and which he perpetuates by allowing his return_information to be used sanctions pursuant to sec_6673 the court may impose a penalty of up to dollar_figure against a taxpayer when it appears that he or she has instituted or maintained a case primarily for delay that he or she took a position that is frivolous or groundless or that he or she unreasonably failed to pursue administrative remedies the purpose of sec_6673 like that of sec_6702 the frivolous tax submissions penalty that underlies this case is to encourage taxpayers to conform their positions to settled tax principlesdollar_figure see 115_tc_576 see 791_f2d_68 7th cir see also wnuck v commissioner t c pincite 136_tc_455 one need not review the entire record to determine whether mr waltner should be sanctioned the answer can be gleaned from the discovery process in general a party may seek information in discovery and the party resisting the discovery may object either party may seek the court’s intervention by asking the court to compel responses or by asking for a protective_order once the court rules on the appropriateness of the request or the sufficiency of the answer however the parties must comply with the court’s order or risk sanctionsdollar_figure the discovery disputes are now moot because mr waltner has paid the sec_6702 penalty that was at issue however each party moved for a sec_6673 penalty on the basis of the other’s actions we focus on the record in this case to determine whether either party took a frivolous position after the court determined it was frivolous or groundless or whether either party took actions primarily for delay this case presents clear examples of the proper manner for addressing discovery disputes and of a manner that evidences frivolous positions or attempts at delay respondent’s counsel sought discovery that went beyond the scope of rule rule sec_103 sec_104 see generally rule this case and the court issued orders excusing mr waltner from responding to those requests likewise respondent’s counsel was evasive in answering some of mr waltner’s discovery requests and the court ordered respondent to supplement those responses in each instance once the court ruled respondent’s counsel cured the defect through either supplementing his responses or accepting the court’s determinations that his requests were improper mr waltner sought to avoid answering every discovery request with respect to respondent’s interrogatories the court found mr waltner’s responses which consisted of nothing but objections insufficient and ordered him to supplement those responses as previously discussed mr waltner repeatedly objected to interrogatories regarding his earnings from three jobs during because he stated that those interrogatories were not reasonably calculated to lead to the discovery of admissible evidence regarding the sec_6702 penalty an objection that is not in good_faith rather than supplement mr waltner filed a motion for reconsideration of the order directing him to supplement which the court denied mr waltner then filed a motion for extension of time to supplement which the court granted however mr waltner never supplemented his responses with respect to respondent’s requests for production of documents the court found mr waltner’s responses which again consisted of nothing but objections and did not include a single document insufficient and ordered him to supplement his responses rather than supplement his responses mr waltner filed a separate motion for reconsideration of the order directing him to supplement his responses which the court denied mr waltner objected to the requests for production regarding his earnings from three jobs during because he considered that information to be irrelevant--an argument the court had already rejected mr waltner then filed a motion for extension of time to supplement which the court granted just as he never answered the interrogatories mr waltner never supplemented his responses to the request for production of documents discovery is not the only area in which mr waltner failed to heed the court’s orders on date the court issued an order denying summary_judgment and informing mr waltner that he was a person under sec_6671 and sec_7701 and thus could be liable for the sec_6702 penalty the court identified these positions as frivolous in the september order and warned mr waltner that continuing to argue that he was not such a person might lead to the imposition of a sec_6673 penalty after that order mr waltner repeatedly asserted he could not be liable for the sec_6702 penalty because he was not among the class of people who can be liable for that penalty in his motion for reconsideration of the order denying summary_judgment in his motion for interlocutory appeal in his motion for recusal and in his second motion for summary_judgment wherein he incorporated his arguments from his first motion for summary_judgment also mr waltner repeatedly alleged that the pay he received for his work in was not taxable an argument that was found to be frivolous many years agodollar_figure mr waltner’s pattern of filing motions for reconsideration of orders directing him to supplement his responses and then never supplementing those responses shows that those motions were interposed for delay mr waltner’s objections in the responses he filed were rarely made in good_faith mr waltner’s late attempts to obtain counsel consolidate this case with other cases and change the place of trial all show an attempt to delay this case see eg coleman v commissioner f 2d pincite some people believe with great fervor preposterous things that just happen to coincide with their self-interest ‘tax protesters’ have convinced themselves that wages are not income that only gold is money that the sixteenth_amendment is unconstitutional and so on these beliefs all lead--so tax protesters think--to the elimination of their obligation to pay taxes the government may not prohibit the holding of these beliefs but it may penalize people who act on them one particularly troubling aspect of mr waltner’s failure to deal with the court in good_faith relates to requests for admissions as with the discovery requests he objected to all requests for admissions that respondent posed mr waltner sought a protective_order which the court granted in part and denied in part ordering mr waltner to respond to the portions of respondent’s requests for admissions that the court found proper although the court determined the remaining requests were proper mr waltner objected to almost every remaining request as irrelevant and vexatious and failed to admit or deny several requests notwithstanding the court’s order some of those requests related to the book cracking the code the court excused mr waltner from admitting or denying that peter hendrickson wrote the book cracking the code and maintains the web site www losthorizons com which is repeatedly referenced in the book the court did however require mr waltner to respond to requests for admissions regarding certain tax materials posted on that web site that appear to be the waltners’ return_information mr waltner was evasive in his responses and objected to every request related to the web site on the grounds that they are not relevant to this case and that they are vexatious rule c generally requires a party to specifically admit deny or assert that it cannot be truthfully admitted or denied and set forth in detail the reasons why this is so mr waltner fell far short of this standard for example with respect to a request for admission that mr waltner had submitted certain documents to the web site affiliated with cracking the code he objected to the request stated he had made reasonable inquiry but he was unable to admit or deny but that he d enies ‘material was contributed by petitioner’ in other requests relating to the web site he simply objected and stated he had made reasonable inquiry and was unable to admit or deny mr waltner never supplemented his answers those responses simply are not credible although redacted even superficially the documents on the web site appear to be those of the waltners the documents still appear on the web site as of the drafting of this opinion although after respondent’s requests for admissions were submitted they appeared in a slightly more redacted form but after a more thorough inquiry it is clear that they are the waltners’ documents they submitted those same documents in other specifically steven t waltner and sarah v waltner’s return_information notice for from the state of california franchise tax board and a letter from the irs applying a overpayment to their outstanding tax_liability cases pending in this court in short mr waltner’s statements that he was unable to admit or deny the requested admissions do not appear to have been in good_faith they appear to have been an attempt by mr waltner to distance himself from the web site and its related book in short mr waltner’s conduct merits sanctions his motion to consolidate this case after having previously objected to consolidation and his motion to change the place of trial appear to have been interposed primarily for the purpose of delay and thus his conduct is sanctionable under sec_6673 moreover his assertion of positions that the court had already rejected as frivolous is conduct sanctionable under sec_6673 we will address this latter point further mr waltner repeatedly advanced frivolous arguments when he first advanced the argument that he was not a person as that term is used in the internal_revenue_code the court explained in an order dated date that his view has long been rejected yet he continued to press that point his insistence on pressing a point that has been rejected is consistent with an admonition from cracking the code it advises readers to follow its positions notwithstanding the consequences indeed those consequences are often sanctions on the parties advocating those positions because courts have repeatedly rejected the positions espoused in that book cracking the code we address the positions set forth in cracking the code not only because some of mr waltner’s positions in this case mirror positions set forth in that book but also because one of the purposes of the court’s opinions is to guide future litigants and in this instance the same litigant in other proceedings before this court simply looking at the materials the waltners submitted with their return show that they are familiar with cracking the code mr waltner has adopted the book’s nomenclature declaring himself a private-sector worker on his return and he followed the author’s directions in submitting substitute w-2s and 1099s including declarations and reporting his federal tax withholdings as including social_security and medicare taxes in his filings with this court mr waltner has adopted the book’s frivolous approach to statutory construction specifically as it relates to the use of the word peter eric hendrickson cracking the code the fascinating truth about taxation in america includes when asserting that he cannot be among the class of people subject_to a sec_6702 penalty mr waltner altered his request for waiver of the filing fee to be consistent with cracking the code replacing the word employment with job replacing the words salary or wages with pay and replacing employer with company payer mr waltner submitted a 49-page fax that he also submitted to the appeals officer wherein his declaration closely tracks the narrow types of payments and payers that cracking the code declares are taxable and subject_to reporting and wherein mr waltner declares under penalty of perjury that he received no such payments from any such payer further mr waltner states repeatedly in his filings that although he received pay for working in the amount he received was not income because it was from a private-sector company which cracking the code declares to be not taxable about the author when taxpayers consider relying on a book that purports to explain the tax laws it is reasonable to inquire into the qualifications of the author after all the quality of tax research depends on the sources on which the researcher relies taxpayers can perform their own research or they can rely on the advice of others as a way to avoid the imposition of accuracy-related_penalties but whether relying on their own research or relying on others that reliance must be reasonable for example if a case is off-topic or is no longer relevant because the law has changed relying on that case is not reasonable when a taxpayer is relying on the advice of a tax professional the court will consider the qualifications of the adviser so it only follows that when taking positions based on a book it is reasonable to inquire into the expertise of the author some authors are well-recognized tax experts who are cited by courts others are not cracking the code is written by peter eric hendrickson nowhere in his book does mr hendrickson set forth his credentials other than on the back cover where he vaguely identifies himself as researcher analyst and scholar add to that felon and serial tax evader see eg sec_6664 sec_1_6664-4 income_tax regs 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6662-4 income_tax regs see also brown v commissioner tcmemo_2013_275 at see sec_1_6664-4 income_tax regs see also 425_f3d_1203 n 9th cir 115_tc_43 aff’d 299_f3d_221 3d cir mr hendrickson’s first felony indictment of which the court is aware occurred in in october of that year mr hendrickson was charged with conspiracy to place incendiary device in united_states mail placing injurious article in u s mail aiding_and_abetting malicious destruction of property affecting interstate commerce by means of explosive use of explosive to commit felony against the united_states failure_to_file federal_income_tax return relating to failure_to_file federal_income_tax return relating to although the descriptions of the first four counts do not appear to be tax related the indictment provides further insights it was a part of the conspiracy that defendants peter hendrickson and doreen wright planned the placement of an incendiary device in the mail receptacle on the last day for the filing of federal_income_tax returns date in order to destroy such returns and to foster opposition to the payment of such income taxes that device was in fact placed in the mail on date the last day which tax returns could be postmarked that year a firebomb was placed in a bin at the united_states post office in royal oak michigan at about eight p m a postal worker standing near the bin and collecting mail from individuals driving in front of the post office noticed smoke coming from one of the bins he rummaged through the bin and retrieved a smoking brown padded envelope addressed to the tax thieves from freedom loving americans when the postal worker tried to extinguish whatever was causing the smoke by placing it in a puddle see united_states v hendrickson no e d mich date indictment of water and stomping on it the bomb detonated injuring the postal worker and a bystander hendrickson and wright were charged with conspiracy to place the device at the post office ultimately mr hendrickson pleaded guilty to a two-count superseding information conspiracy to place incendiary device in u s mail and failure_to_file federal_income_tax returndollar_figure mr hendrickson’s second indictment occurred in when he was indicted on counts of filing a false document relating to form sec_1040 and relating to substitute w-2s this indictment is notable because it post-dates the first printing of cracking the code which according to the copyright page of the book occurred in date further it is notable because part of mr hendrickson’s defense appears to have been predicated on his interpretation of 43_f3d_1021 6th cir see hendrickson no judgment entered date the superseding information and the docket sheet worded the first count as conspiracy to possess a destructive_device the internal_revenue_code as expounded in his book cracking the code the fascinating truth about taxation in america in his criminal case mr hendrickson advocated the same unduly narrow--indeed wholly unreasonable--definition of person that he advocates in cracking the code and that mr waltner asserted repeatedly in this proceeding it was soundly rejected defendant begins by asserting that congress intended through the enactment of sec_7343 to limit the application of the title-wide definition of ‘person’ found pincite u s c sec_7701 he then argues that the use of the term includes in sec_7343 is meant to provide illustrative examples of a general class of persons within the scope of this statutory definition because ordinary individuals do not fit within the general class described by sec_7343 - a class that is typified by corporate officers and employees as well as members and employees of partnerships -- defendant surmises that such individuals cannot be deemed persons within the meaning of sec_7343 and hence under sec_7206 this attempt at statutory construction fails at its initial premise while defendant states as ipse dixit that it is unambiguously clear and immediately apparent that sec_7343 is intended to limit and not supplement the definition of person set forth at sec_7701 the most natural reading of these two definitions suggests otherwise under its plain terms the definition of person set forth at sec_7701 governs throughout the tax code unless another provision distinctly expresse s otherwise or this definition would be manifestly incompatible with the intent of a code provision nothing in sec_7343 can be construed as a distinct express ion of 664_fsupp2d_793 e d mich an intent to override or supplant the sec_7701 definition of a person to the contrary sec_7343 reads quite naturally as a supplement to or clarification of this latter definition sec_7701 provides that the term person mean s and include s an individual a_trust estate partnership_association company or corporation and sec_7343 then builds upon this definition by specifying that it includes certain individuals who act on behalf of a corporation or partnership -- ie an officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform the act in respect of which the violation occurs this harmonizing construction of sec_7701 and sec_7343 also satisfies the specific dictate of the internal_revenue_code that t he term ‘includes’ when used in a definition contained in this title shall not be deemed to exclude other things otherwise within the meaning of the term defined it would violate this code-mandated rule_of statutory construction to conclude as defendant proposes that the use of the word includes in sec_7343 operates to exclude the entirety of the general definition of person set forth at sec_7701 -- ie individuals trusts estates partnerships associations companies and corporations -- and to wholly supplant this definition with a far more limited class consisting only of corporate officers and employees and members and employees of partnerships thus it is not only far more natural but also better comports with sec_7701 to construe sec_7343 as building upon and not overriding the more general and broadly applicable definition of person found at sec_7701 not surprisingly then the courts have uniformly rejected the reading of person advocated by defendant here in addition to this criminal conviction that is explicitly linked to the positions outlined in cracking the code mr hendrickson has been enjoined from hendrickson f_supp 2d pincite citations omitted filing any_tax return amended_return form or other writing or paper with the irs that is based on the false and frivolous claims set forth in cracking the code that only federal state_or_local_government workers are liable for the payment of federal_income_tax or subject_to the withholding of federal income social_security and medicare taxes from their wages dollar_figure the reporting positions that gave rise to the permanent injunction as well as mr hendrickson’s second indictment and conviction bear a striking resemblance to mr waltner’s reporting positions that gave rise to his frivolous tax submissions penalty and that he espoused in his pleadings in this case both failed to report their wages but rather submitted with their tax returns substitute w-2s that reported that they received no wages on brief mr hendrickson explained that someone working for remuneration in the private sector as opposed to an individual who earned remuneration as a result of the voluntary exercise of a federal privilege was not an ‘employee’ and the remuneration he earned was not ‘wages’ likewise in his responses to respondent’s requests for admissions mr waltner states that while he does not deny having worked for private united_states v hendrickson no e d mich date amended judgment and order of permanent injunction hendrickson f_supp 2d pincite companies or having been paid money for that work in he denies that this work included the performance of taxable activities or resulted in receipts or gains therefrom that are subject_to tax without apportionment through the looking glass fittingly cracking the code begins with a passage from lewis carroll’s through the looking glass in chapter of carroll’s classic alice encounters humpty dumpty where one would expect him to be--sitting on a wall humpty is an odd egg filled with self-importance he is pedantic humpty asks and if you take one from three hundred and sixty-five what remains to which alice responds three hundred and sixty-four of course humpty dumpty looked doubtful ‘i’d rather see that done on paper ’ he said and when humpty speaks he makes little sense when alice is confused by what he says she tells humpty that she does not know what he means ‘when i use a word ’ humpty dumpty said in rather a scornful tone ‘it means just what i choose it to mean-- neither more nor less ’ it is this passage that is quoted at the beginning of cracking the code it is fitting because the book is largely an exercise in twisting the meaning of words into what the author wants them to mean even if statutes regulations and case law define those words otherwise foreword if there is a single truth in cracking the code it can be found in all caps in the forward if you have taxable_income you are subject_to the income_tax this is known as a tautology it is a statement that merely repeats itself it says that taxable_income is taxable as if to draw a contrast the book then cites s pac co v lowe 247_us_330 for another unremarkable proposition not everything that one receives is taxable_income when considering citing a case a researcher analyst and scholar might look to see whether the case turns upon its very peculiar facts it does id pincite a researcher analyst and scholar might look to see whether the law that the case is interpreting is the same law that is currently in effect it is not the case interpreted the income_tax act of we currently operate under the internal_revenue_code_of_1986 as amended a researcher analyst and scholar might look to see whether the case has been distinguished or criticized it has repeatedly see eg 336_us_422 a researcher analyst and scholar might look to see whether the analysis in the case has been repudiated by subsequent decisions of the very same court it has id cracking the code supra note at i but one need not research the few citations that appear in the book to see what cracking the code really is an antitax screed short on substance and long on invective the foreword is clear in this regard stating plainly stated the ‘income’ tax scheme is an utterly corrupt and corrosive fraud feeding an ever-more insatiable appetite of a swollen cadre of politically astute private interests and their camp-followers by way of a deliberate campaign of disinformation intimidation and cunning the foreword refers to the tax laws variously as widely misunderstood and dauntingly and profoundly confusing administered by a professional class of fixers and go-betweens through a tangle of deceit and confusion this is not analysis introduction the introduction to cracking the code chronicles the author’s antitax journey without an explicit reference to his indictment the author refers to a rogue and ignorant judge who in apparently ordered him to comply throughout the book mr hendrickson uses scare quotes especially around the words income and wages scare quotes are defined as e ither of a pair of quotation marks used to emphasize a word or phrase or to indicate its special status especially to express doubt about its validity or to criticize its use the american heritage dictionary of the english language 4th ed cracking the code supra note at iii with all internal revenue laws he questions the lawfulness of the u s supreme court and names as his apparent inspiration people like irwin schiff a well-recognized tax_protester who resides in a federal prison as a result of his conviction for conspiracy aiding in the filing of false income_tax returns and failing to pay income_tax plus added time for contempt the author tells of how he would alter the jurat on his tax_return but he notes that the irs eventually refused to accept his returns with the altered jurat although he seems to attach meaning to the fact that the irs often accepted his returns with the altered jurat as the supreme court recently noted an agency’s failure to assert a power even if prolonged cannot alter the plain meaning of a statute it should come as no surprise that the irs eventually rejected the returns with the altered jurat returns cracking the code supra note at viii united_states v schiff ___ fed appx ___ u s app lexis 9th cir date cracking the code supra note at ix united_states v woods u s ___ ___ 134_sct_557 n must be executed under penalties of perjury and an altered jurat may be enough to invalidate a returndollar_figure part i cracking the code is divided into three major parts with each part containing several sections part i is titled the nature of the law and states-- or more accurately misstates--a variety of principles the following are the section headings from part i about taxes--direct v indirect starting with the premise that taxes are either direct or indirect cracking the code lays the foundation for the remainder of the book on two fallacies the first is that federal direct taxes which affect citizens of the several states must be apportioned the constitution at one time required this apportionment however with the adoption of the 16th amendment in this rule no longer sec_6065 see eg 53_f3d_799 7th cir aff’g 102_tc_137 see also 114_tc_136 cracking the code supra note pincite applies to income taxes it is unclear whether the author accepts this fundamental point the second fallacy is that the federal government has legislative authority over only the district of columbia and u s territories and thus lacks the authority to impose taxes within any state the error here starts with the author’s misreading of the constitution the constitution gives congress the power to exercise exclusive legislation in all cases whatsoever over such district not exceeding ten miles square as may by cession of particular states and the acceptance of congress become the seat of the government of the united_states and to exercise like authority over all places purchased by the consent of the legislature of the state in which the same shall be for the erection of forts magazines arsenals dock-yards and other needful buildings 252_us_189 see also 240_us_1 brushaber merits special mention because cracking the code misleadingly cites that case a stockholder brought suit to against a corporation to prevent the corporation from paying taxes imposed by the tariff act of the supreme court summarized the stockholder’s arguments stating the various propositions are so intermingled as to cause it to be difficult to classify them brushaber u s pincite the supreme court then proceeded to untangle the stockholder’s arguments which ultimately proved to be losing arguments yet cracking the code cites the supreme court’s summary of the losing arguments as though it were the supreme court’s analysis of the underlying constitutional issues cracking the code supra note pincite u s const art i sec from this the author leaps to the erroneous conclusion that all other areas within the union are under the exclusive jurisdiction of one of the several states and are thus insulated from federal authority except in regard to certain enumerated powers and federal governmental property and contract rights the fact that congress has exclusive legislative power in one area does not mean that it has no legislative power in others it merely means that its power in those other areas is not exclusive states and the federal government exercise sovereignty concurrent with one another or as the supreme court has stated as every schoolchild learns our constitution establishes a system of dual sovereignty between the states and the federal government cracking the code supra note pincite 501_us_452 see also 18_us_317 the power then to lay and collect duties imposts and excises may be exercised and must be exercised throughout the united_states does this term designate the whole or any particular portion of the american empire certainly this question can admit of but one answer it is the name given to our great republic which is composed of states and territories the district of columbia or the territory west of the missouri is not less within the united_states than maryland or pennsylvania and it is not less necessary on the principles of our constitution that uniformity in the imposition of imposts duties and excises should be observed in the one than in the other the origin of the ‘income’ tax the author attempts to use early enactments of the income_tax to shed light on the meaning of the income_tax as it exists but he fails miserably sec_86 of the revenue act of ch stat pincite imposed a tax on federal employees whereas sec_90 sec_12 stat pincite of the same act imposed a tax on every person residing in the united_states the author makes an unfounded leap to conclude that by identification in sec_86 of the remuneration pay of government workers as taxable--and taxed--this original enactment provides a rare forthright statutory acknowledgement that the remuneration of private-sectors workers is not it does not acknowledge any such thing these are separate provisions under separate headings of the revenue act of more fundamentally however these are not the provisions that impose the current income_tax a similar problem adheres to the author’s discussion of 158_us_601 the case addressed the question of direct versus indirect taxes and the then-existing requirement that all direct taxes be apportioned again the apportionment issue was resolved by the 16th cracking the code supra note pincite amendment which was proposed and ratified after pollock the author’s failure to recognize this simple point renders the rest of his discussion meaningless the supreme court and the meaning of ‘income’ the author’s tortured analysis erroneously concludes that remuneration for work is not profit and thus is not taxable this proposition has already been rejected by the courts although we need not review the issue further the author’s illogic is worth noting the analysis begins with a simple analogy of a shepherd exchanging a sheep for shoes from a cobbler the author asks whether in such a transaction either party received income concluding c learly not this may not be income in the author’s mind but from a tax standpoint it is income from a barter transaction and it is subject_to tax the rest of the author’s conclusions that flow from this analogy all fail because of his faulty premise brushaber u s pincite t here is no escape from the conclusion that the amendment was drawn for the purpose of doing away for the future with the principle upon which the pollock case was decided see eg 70_tc_730 aff’d 614_f2d_159 8th cir cracking the code supra note pincite sec_61 88_tc_1282 88_tc_523 sec_1_61-2 income_tax regs regarding the law and its virtues the author opines that laws that need the assistance of interpretation are improper and void and goes on to suggest that the judiciary lacks the authority to interpret the law nonsense it was chief justice john marshall who wrote more than two centuries ago it is emphatically the province and duty_of the judicial department to say what the law is those who apply the rule to particular cases must of necessity expound and interpret that rule the plot thickens amongst the errors in this section is the author’s misapprehension of the meaning of the word including or perhaps more accurately his ignoring it for example because certain out-of-date tax provisions expressly stated that they taxed income including that of federal employees the author erroneously concludes that persons who are not federal employees are not taxed the supreme court rejected this view half a century ago though the definition of person in sec_6332 does not mention states or any sovereign or political entity or their officers among those it includes it does not exclude them this is made certain by the provisions of sec_7701 of the internal_revenue_code that the terms ‘includes’ and ‘including’ when used in a definition contained cracking the code supra note pincite marbury v madison 5_us_137 in this title shall not be deemed to exclude other things otherwise within the meaning of the term defined the error flows from the author’s failure to comprehend the meaning of the word including an error that appears repeatedly in the book and that mr waltner perpetuated when the law uses a general term followed by the word including what follows is a nonexhaustive list the internal_revenue_code is explicit in this regard providing that includes and including shall not be deemed to exclude other things in contrast when the law uses a specific list of terms that list is presumed to be exhaustive this principle is often referred to by the latin phrase expressio unius est exclusio alterius 359_us_108 wnuck t c pincite anyone fluent in english knows that the word ‘includes’ cannot be assumed to mean ‘includes only’ sec_7701 293_us_121 n the terms ‘means’ and ‘includes’ are not necessarily synonymous the natural distinction would be that where ‘means’ is employed the term and its definition are to be interchangeable equivalents and that the verb ‘includes’ imports a general class some of whose particular instances are those specified in the definition black’s law dictionary 9th ed this can be illustrated by a simple example if one were to say i had ham and eggs for breakfast it would mean that the person had just that if however one were to say i had breakfast including ham and eggs then that breakfast may well have included toast or other breakfast foods in short including is not a word of limitation mr waltner followed the same erroneous reading of the word including when he argued that he is not a person we addressed this error in an order dated date stating mr waltner asserts that he is not a person as defined in sec_6671 an argument that has already been rejected by this court and the court_of_appeals to which this case is appealable see crites v commissioner tcmemo_2012_267 at and 309_f2d_210 9th cir under sec_6671 a person subject_to sec_6702 penalties includes an officer_or_employee of a corporation or a member or employee of a partnership the definition of person includes officers and employees but does not exclude all others in case the plain meaning of the word includes was not sufficiently clear the code explicitly tells us that the terms ‘includes’ and ‘including’ when used in a definition contained in this title shall not be deemed to exclude other things otherwise within the meaning of the term defined sec_7701 emphasis added this is the same order in which we cautioned mr waltner against making frivolous arguments the law means what it says having spent the immediately preceding chapter misinterpreting the word including the author turns to the same latin phrase discussed above and then proceeds to misinterpret it indeed courts have repeatedly explained that phrase and the author’s views simply do not withstand scrutiny the faulty conclusions that the author reaches are laughable and have been rejected elsewhere because one code section defines the term employee to include government employees for the government is not included in the definition of an employee this proposition was rejected in 754_f2d_747 7th cir someone who does not work because one code section defines the united_states to include the u s territories definition of united_states this proposition was rejected in 136_tc_498 the fifty states are not included in the the code is born this chapter provides an example of how one illogical conclusion can be used to bolster another the author makes the unsupported statement that n eedless to say the federal government has no authority to subject officers and see rand v commissioner t c ___ ___ slip op pincite nov sec_3401 sec_3121 employees of the several union states to taxation by decree he cites no support and this view has already been rejected by the supreme court but he bolsters this erroneous view on the basis of his continued misunderstanding of the word including because sec_7701 provides that t he term state shall be construed to include the district of columbia the author implies the term state does not include the states more than years ago the supreme court made clear that the federal government can tax state employeesdollar_figure withholding the truth turning to the subject of withholding the author sets forth one of his fundamental and fundamentally incorrect positions regarding tax reporting cracking the code supra note pincite sims u s pincite holding a state auditor personally liable for failing to honor levies on the salaries of certain state employees for the payment of federal taxes 304_us_405 in a complex economic society tax burdens laid upon those who directly or indirectly have dealings with the states tend to some extent not capable of precise measurement to be passed on economically and thus to burden the state government itself but if every federal tax which is laid on some new form of state activity or whose economic burden reaches in some measure the state or those who serve it were to be set_aside as an infringement of state sovereignty it is evident that a restriction upon national power devised only as a shield to protect the states from curtailment of the essential operations of government which they have exercised from the beginning would become a ready means for striking down the taxing power of the nation having erroneously concluded that the term employee includes only government employees and a few selected others the author concludes that this kind of withholding only applies to the pay of federal government workers this argument too has already been rejected by the courts with at least one court characterizing it as a preposterous reading of the statute crafting a trade_or_business plan a guide for the self-employed the author’s misinterpretation of the word includes continues to lead him to erroneous conclusions for people involved in a trade_or_business he concludes that unless one’s works involves the performance of the functions of a public_office one has no ‘net earnings from self-employment’ and need file no return regarding the proceeds of self-employment and no private-sector person or company should ever issue a misc we see this view mirrored in mr waltner’s repeated reference to himself as a private-sector worker as a reason he should not be taxed as we have already noted private sector workers are indeed cracking the code supra note pincite 754_f2d_747 7th cir cracking the code supra note pincite included among the class of people who are subject_to tax and this very argument has previously led to sanctionsdollar_figure interlude in a pernicious attempt at persuasion hendrickson interrupts his own book to make certain that the reader is convinced he presents in essence a false dichotomy either you agree with him or you personally are simply incapable of understanding the law and anyone who disagrees is part of a conspiracy of sloth and ignorance and plunder and fear and a good share of corruption and lies of course or he is simply wrong but the reader is not offered this option part ii part ii of cracking the code is titled the nature of the scheme which is apt because it is in part ii where the author lays out his scheme for how people can avoid taxes his erroneous advice regarding tax reporting mirrors how mr waltner has reported or attempted to report his items latham f 2d pincite see eg pabon v commissioner tcmemo_1994_476 cracking the code supra note pincite cracking the code supra note pincite ‘w’ is for weapon the author’s chief weapon as described beginning in this chapter and continuing in subsequent chapters is not to comply with the tax laws he begins with a fundamental misunderstanding of what it means to have a voluntary compliance tax system as we have noted previously the concept of voluntary compliance does not refer to whether one volunteers to be liable for tax but only that one voluntarily reports and remits his tax due in the absence of such voluntary compliance the government may force compliance for example failing to file a return can result in civil and criminal penalties we have previously addressed the argument that phrase voluntary compliance means that the tax system is voluntary stating this is nothing but arrogant sophistry implicit in the statements relied upon by him to the effect that the system is based upon voluntary compliance is the known fact that in spite of its extensive bureaucracy and technical equipment the manpower and facilities of the irs for policing compliance by every taxpayer are limited and that the effectiveness of the system depends upon the taxpayer’s voluntary obedience to the law these statements certainly were never intended to suggest that the internal revenue laws were self-destructive yet this is precisely what petitioner’s argument mckeown v commissioner tcmemo_1985_74 see eg sec_6651 imposing a civil addition_to_tax for failure_to_file sec_7203 imposing a criminal fine or imprisonment for willful failure_to_file comes down to for if he were correct congress has supplied every taxpayer with a facile device for totally avoiding all liability by simply declaring that he does not choose to comply we cannot find that congress ever intended any such absurd result the result would be absurd and the very argument is absurd yet this absurd argument serves as the foundation for the author’s suggestions in the succeeding chapters w-9’s and other alien notions on the basis of his misguided views about voluntary compliance and who is subject_to tax the author takes issue with the form_w-9 request for taxpayer_identification_number and certification that is typically submitted by people who are required to file certain information returns on the basis of his misinterpretation of various words as discussed above the author suggests replacing the relevant line declaring that you are a u s citizen or u_s_person with an accurate declaration like ‘i am a pennsylvania citizen’ or whatever is true and adding language stating you are not subject_to_withholding indeed we see this same type of nonsensical rhetoric from mr waltner but the author has it backwards one cannot be a citizen of a state without also being a citizen of donelin v commissioner tcmemo_1984_131 see also 848_f2d_1007 9th cir aff’g tcmemo_1987_225 cracking the code supra note pincite the united_states indeed citizenship in the united_states is paramount and dominant over state citizenshipdollar_figure lies damned lies and w-2’s much like the humpty dumpty passage at the start of cracking the code the author at this point has redefined terms to mean what he wants them to mean the term united_states does not include the states the term employee does not include most employees and the term person does not include most people it is only by venturing into this through the looking glass world that the author can conclude that tax reporting through forms w-2 and does not apply to private sector persons a position echoed repeatedly by mr waltner in another pernicious attempt at persuasion the author issues an ominous warning to the reader it is the author’s view that only federal workers are subject_to tax by accepting a form_w-2 that reports wages the author suggests that one would be admitting to being a federal worker thus he concludes failing to 704_f2d_1088 9th cir relying on this supreme court authority circuit and district courts have treated the question before us today as one long decided ‘ i n order to be a citizen of a state it is elementary law that one must first be a citizen_of_the_united_states ’ quoting 230_fsupp_906 n d ill 296_us_404 overruled in part on other grounds by 309_us_83 correct a form_w-2 to state that one earned zero wages will land the recipient of the form_w-2 in jail furthermore impersonating a federal official or employee as in pretending to be engaged in the performance of the functions of a public_office and withholding from one’s ‘employees’ accordingly is a felony under usc recall however that it is mr hendrickson who has been convicted of tax-related felonies w-4s--the blind leading the blind down a primrose path much of the remainder of cracking the code simply rehashes the myths that we have dispelled above in this section the author analogizes the form_w-4 employee’s withholding allowance certificate to the form_w-2 likewise maintaining that most employees are not employees under his interpretation and thus need not have taxes withheld but this argument has already been rejecteddollar_figure feeding the hand that bites you cracking the code turns its attention to employers suggesting that businesses are duped from their inception into participating in the tax system here is another instance where we see parallels between mr waltner’s conduct and the course of action suggested in cracking the code the author suggests cracking the code supra note pincite see eg latham f 2d pincite carefully avoiding the use of any possibly misleading legal terms such as ‘employee’ ‘wages’ etc instead suggesting that forms be left blank or that terms be altered this mirrors mr waltner’s conduct in this case an example can be seen in his application_for fee waiver where he substituted pay for salary or wages and job for employment as already outlined above both the author’s and mr waltner’s positions regarding these terms are without merit about 1040’s and claiming refunds as previously discussed cracking the code erroneously redefines terms in such a way as to nullify the tax system and one incorrect definition is predicated on another as in this section where the author concludes that the vast majority of adult american citizens are not ‘taxpayers’ because they are not ‘employers’ ‘withholding agents’ recipients of ‘income’ in more than the exemption_amount or other such specialized entities by virtue of which liability for an internal revenue tax might arise this misguided view leads to the author’s strategy for filing tax returns which was mirrored by mr waltner’s returns the author recommends correcting forms by including a declaration that nothing that was received cracking the code supra note pincite cracking the code supra note pincite was taxable mr waltner did this the author recommends creating substitute w-2s by changing only the amount of the reported wages mr waltner did this the author recommends filing a form_1040 based on these inappropriately revised forms mr waltner did this the author recommends including fica_taxes amongst the taxes withheld mr waltner did this part iii part iii labeled the nature of the crisis lays bare the author’s disdain for our tax system it is however devoid of analysis why it matters according to the author the entire tax system is a racket by which million people are conned at this point it should be clear that the only people being conned are those who follow the positions advocated in cracking the code and even if deceptive the positions outlined above are so lacking in merit that they are sanctionable even if sincerely believeddollar_figure cracking the code supra note pincite 820_f2d_1464 9th cir holding that a sec_6673 penalty can apply when the taxpayer should have known that a position was frivolous finale in misleading its readers into believing that they can avoid taxes because the law simply does not apply cracking the code provides a warning all that each of us need do is invoke the written law and claim the return of money improperly withheld de-authorize improper withholdings for the future rebut any erroneous assertions by others who have paid us correct any improper assertions that we have made ourselves while being ready to abide the storm of protest denial resistance threats intimidation and perhaps injustice which might follow what the author perceives as injustice is quite the opposite it is justice it is the rule_of law as embodied in the duly enacted statutes being interpreted by the courts the positions advocated in cracking the code have routinely been rejected with its author being criminally convicted and its adherents being sanctioneddollar_figure conclusion mr waltner took a series of frivolous positions that have repeatedly been rejected by the courts even after this court cautioned him that he was making frivolous arguments he continued to advance them and his conduct merits cracking the code supra note pincite see eg lindberg v commissioner tcmemo_2010_67 imposing sanctions under sec_6673 for taking positions consistent with those set forth in cracking the code sanctions the court is authorized to impose sanctions of up to dollar_figure in the hope that mr waltner heeds this warning the court imposes a penalty under sec_6673 of dollar_figure mr waltner has other matters pending in this court in which he is asserting arguments similar to those presented in this case and he has now been cautioned in both an order and this opinion we hope that he will heed the warning and future litigants are on notice that the positions advanced in cracking the code are frivolous and relying on those positions may result in sanctions to reflect the foregoing an appropriate order and decision will be entered
